UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6752



DOSSIE FAISON, JR.,

                                              Plaintiff - Appellant,

          versus


YVONNE ELSWICK; DEPARTMENT OF CORRECTIONS; P.
TRUE; RICHARD A. YOUNG; J. ARMENTROUT; J.
BENTLEY; GARY BUNN; RON ANGELONE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-00381-7)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dossie Faison, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dossie Faison, Jr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court. See Faison v. Elswick, No. CA-00-00381-7 (W.D.

Va. May 19, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2